Citation Nr: 0023565	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  95-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the spine with traumatic arthritis.

2.  Entitlement to service connection for cataracts of the 
right eye.

3.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty as a Merchant Marine 
seaman with the United States (US) Army Transportation 
Corporation from July 1944 to August 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs Regional Office 
(VARO).

The appellant provided sworn testimony at a video conference 
hearing on March 19, 1998, before the undersigned.  In June 
1998, this case was remanded by the Board for consideration 
of additional evidence by VARO.

The case has been returned to the Board for consideration of 
the issues on appeal.  


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current medical findings for 
residuals of a fracture of the spine with traumatic arthritis 
and the appellant's period of service in the Merchant 
Marines.

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cataracts of the right eye and 
the appellant's period of service in the Merchant Marines.

3.  Competent medical evidence has not been presented showing 
dental trauma.

CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
residuals of a fracture of the spine with traumatic arthritis 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).

2.  A well grounded claim for service connection for 
cataracts of the right eye has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

3.  A well grounded claim for service connection for dental 
trauma has not been presented.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for residuals of a 
fracture of the spine with traumatic arthritis, cataracts of 
the right eye, and dental trauma.  Service connection may be 
granted, when the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, as noted above, the appellant served on active 
duty as a Merchant Marine seaman with the United States (US) 
Army Transportation Corporation from July 1944 to August 
1945.  In August 1995, he filed an application for 
compensation with the VA for back injury, eye condition, and 
trauma to the mouth (broken teeth).  He reported that he was 
treated aboard the US Army Transport Cuba for his back and 
mouth injuries.  He reported, in an attached statement, that 
he slipped and fell down a ladder that led from the bridge to 
his quarters (after a four-hour watch on the bridge) striking 
his chin, cracking his glasses, and causing his back to ache.  
He reported that he was treated in the ship's dispensary for 
his back, chin, bruises, and broken teeth.  When his ship 
reached Christobal, Panama, he received dental treatment that 
he says included removal of teeth and capping of teeth.  The 
appellant indicated that he had no copies of records of 
treatment associated with his Merchant Marine tenure.

After receipt of the appellant's application, VARO initiated 
efforts to obtain his Merchant Marine medical records.  
VARO's request for these records was forwarded through 
several channels, including the National Personnel Records 
Center and the United States Coast Guard (USCG).  The USCG, 
in November 1995, informed VARO that they requested the 
records from the Federal Records Center, and that "a 
merchant mariner's medical history is not generally made a 
part of the records maintained at the Coast Guard's National 
Maritime Center."  The USCG further stated that, if the 
appellant was "treated at the US Public Health Services 
[PHS] facility, as merchant mariner's were formerly 
entitled," it would be necessary for VARO to contact the PHS 
Health Data Center.  The Board notes that the appellant has 
not reported treatment at any US PHS facility.  The appellant 
was notified in January 1996 that the USCG National Maritime 
Center and the US Office of Personnel Management reported 
that no records pertaining the appellant's service were 
found.  Thereafter, the appellant submitted two news clip, 
including a news clip dated December 1997, wherein USCG and 
US Maritime Commission officials conceded that Merchant 
Marine records "are old and handwritten and may have gaps."  
The US PHS Health Data Center informed VARO in January 2000 
that there were no records of treatment for the appellant.

In support of the appellant's application for benefits, the 
following evidence was obtained.  A letter dated October 1995 
from R.C. Ryan, M.D., reflects that the appellant was seen 
for multiple medical problems that included chronic low back 
pain.  Associated with this letter was a private treatment 
report dated April 1995, which reflects that the appellant 
was seen in February 1995 for four physical therapy 
treatments for low back pain, and a private hospital 
discharge summary dated May 1995, which shows that the 
appellant was admitted for evaluation of heart problems and 
that he was found to have chronic degenerative joint disease 
and compression fractures of the back.

Report of VA general medical examination dated September 1995 
included a diagnosis for degenerative osteoarthritis at L5-
S1, confirmed by x-ray findings.

In April 1996, private hospital records for the period of 
April to May 1995 were received concerning the appellant's 
admission for heart problems and showing a compression of T12 
with complaints of severe limitation of motion due to chronic 
back pain.

A private hospital report dated August 1997 reflects that the 
appellant was admitted for serious heart problems.  Past 
medical history noted chronic low back pain and multiple 
compression fractures.  Additional private treatment records 
dated from August 1997 show the presence of low back pain.

At a video conference hearing before the undersigned in March 
1998, the appellant reiterated his story that he sustained 
back, dental, and eye trauma from a fall down a ladder while 
aboard ship in the Merchant Marines.  The appellant was 
advised of the type of evidence necessary to establish his 
claim.

The appellant, subsequent to the hearing, reported the names 
of medical/dental care providers who had treated him in the 
past; however, most of the treatment reported by the 
appellant occurred over 25 or 30 years ago, and no records 
were available for the period of time soon after his release 
from the Merchant Marines.  Pertinent records obtained by 
VARO included private opthalmological treatment notes dated 
1985 and 1987, which were negative for residuals of eye 
trauma and cataracts, and a medical statement dated August 
1998, wherein it was reported that the appellant was treated 
for an exacerbation of low back pain in 1992 and noted to 
have a compression fracture.  VARO also obtained private 
opthalmological treatment notes dated July 1997 to May 1998, 
which reflect cataract surgery.

Having reviewed all the evidence of record, the Board finds 
that the appellant has failed to present competent medical 
evidence showing a nexus, or link, between the current 
medical findings for back disability and his period of 
service in the Merchant Marines.  Furthermore, he has failed 
to present competent medical evidence of dental trauma or eye 
disability, including cataracts of the right eye, related to 
service.  Accordingly, the claims are not well grounded.

The Board notes that the appellant as a lay person is not 
competent to offer opinions on medical causation or 
diagnosis, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claims for service connection.


ORDER

Service connection for residuals of a fracture of the spine 
with traumatic arthritis is denied.

Service connection for cataracts of the right eye is denied.

Service connection for dental trauma is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

